[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 04-11228                ELEVENTH CIRCUIT
                                                             JULY 7, 2005
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D.C. Docket No. 03-00046-CR-1-MMP

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

     versus

JESSIE HANNA,
                                                     Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________
                              (July 7, 2005)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES


Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:
      This case comes before the Court for consideration in light of United States

v. Booker, __ U.S. __, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). We previously

affirmed Appellant's sentence. See United States v. Hanna, 125 Fed.Appx. 270

(11th Cir.2004) (unpublished). The Supreme Court vacated our prior decision and

remanded the case to us for further consideration in light of Booker. Appellant

Jessie Hanna appeals her 15-month sentence for (1) conspiring to possess with

intent to distribute marijuana, in violation of 21 U.S.C. §§ 841 (a)(1), 841

(b)(1)(D), and 846 (Count 1); and (2) possession of counterfeit federal reserve

notes, in violation of 18 U.S.C. §§ 472 and 2 (Count 3). For the reasons that

follow, we affirm Hanna’s sentences.

      In United States v. Booker, 543 U.S. __, 125 S. Ct. 738, 757,160 L. Ed. 621

(2005), the Supreme Court held use of the Federal Sentencing Guidelines must be

advisory only. Hanna readily admits that she did not raise any objection in the

district court under Apprendi, Blakely, or the Sixth Amendment. Because Hanna

was sentencing pursuant to the then-mandatory guidelines scheme, and she raised

no objection to the sentencing below, the plain error standard is applicable to this

case. United States v. Shelton, 400 F.3d 1325, 1328 (11th Cir. 2005) (applying

plain error review to statutory Booker error). Hanna argues that the district court




                                          2
plainly erred by imposing a sentence pursuant to the then-mandatory Federal

Sentencing Guidelines.

      There is no dispute that the first two prongs of the plain error test satisfied

here. See Shelton, 400 F.3d at 1330-31 (noting that the first two prongs require

“error” that is “plain” and sentencing pursuant to the then-mandatory guidelines

scheme satisfies these prongs, even without the presence of a Sixth Amendment

violation). With regard to the third prong of the plain error test, the defendant

must establish “that the plain error affects his substantial rights.” Shelton, 400

F.3d at 1331 (quotation omitted). The defendant must demonstrate “‘a reasonable

probability of a different result if the guidelines had been applied in an advisory

instead of binding fashion by the sentencing judge.’” United States v. Fields, __

F.3d __, 2005 WL 1131778, at * 3, No. 04-12486 (11th Cir. May 16, 2005)

(quoting United States v. Rodriguez, 398 F.3d 1291, 1302 (11th Cir. 2005), pet’n

cert. denied (U.S. June 20, 2005) (No. 04-1148)). The third prong requires the

defendant to show that the plain error “seriously “affect[ed] the fairness, integrity

or public reputation of judicial proceedings.” Rodriguez, 398 F.3d at 1298

(quotation omitted).

      While the district court sentenced Hanna, a 19 year old college student with

no prior criminal record, at the bottom of the Guideline range, this fact alone does

                                          3
not carry the defendant’s burden to show that the error affected her substantial

rights. See United States v. Fields, __ F.3d __, 2005 WL 1131778, at * 4 (holding

that appellant’s sentence at the bottom of the Guideline range alone was not

enough to satisfy third prong of the plain error test). Instead, “the fact that the

district court sentenced the defendant to the bottom of the applicable guidelines

range establishes only that the court felt that the sentence was appropriate under

the mandatory guidelines system[;] [i]t does not establish a reasonable probability

that the court would have imposed a lesser sentence under an advisory regime.”

Id. Hanna argues that the sentence at the bottom of the Guideline range in

addition to the district court’s grant of a two-level reduction for minor role,

Hanna’s release on unsecured bond on the day of her arrest, and the court’s

acknowledgment of Hanna’s eligibility for the Intensive Confinement Center

Program and halfway house demonstrates that the district court would have

imposed a lesser sentence under an advisory guideline’s scheme.

      Although the district court sentenced Hanna at the bottom of the Guidelines

range and gave Hanna a more lenient sentence than it could have under the then-

mandatory Guidelines, to say that the above accommodations by the district court

“establish a reasonable probability that the court would have imposed a lesser

sentence under an advisory regime” would be mere speculation. See United

                                           4
States v. Fields, __ F.3d __, 2005 WL 1131778, at * 4. “[T]he fact that the

district court went as low as it could under the mandatory guidelines system,

without more, is not enough to carry that burden.” Id.

      Because Hanna cannot satisfy the plain error test, we affirm Hanna’s

sentence.

      AFFIRMED.




                                         5